DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by El-Kwae et al. “Document Image Representation” Proceeding of SPIE cited in IDS filed on 07/11/2022 hereinafter Kwae.

Claim 1, Kwae discloses a method comprising: 
receiving an image of a document from an image capture device, the image being in a format of an image file; (Kwae, page 110 2nd paragraph form document is scanned) 
detecting at least one location of a user input field within the image based on patterns detected in a set of other images, the set of other images being annotated to identify locations of user input fields within individual images of the set; (Kwae, see fig.2 HCFA 1500 form is a fillable form with input)
determining coordinates for the at least one location; (Kwae, page 109 form has layout line) and 
generating an electronic document based on the received image, the generation of the electronic document including addition of a software user input component at the location within the image with use of the determined coordinates, wherein the software user input component is configured to receive input from a user in electronic form.(Kwae, on page 110 in the advantage provides eforms)Claim 7. The method of claim 1, further comprising: generating a bounding box around the user input field detected within the image; and locating the software user input component within the image based on coordinates of the bounding box generated around the user input field within the image. (Kwae, see fig.2 on page 111 the input field is a bounding box)Claim 8. The method of claim 1, wherein the software user input component added to the image comprises an overlay representative of a user interface component. (Kwae, see fig.12 and 2 the fillable form is an interface)Claim 9. The method of claim 1, further comprising: wherein the image capture device comprises a camera; and capturing the image from a live camera feed output by the camera in response to detecting an image capture trigger event while the document is located within a field of view of the camera. (Kwae, page 110 2nd paragraph cameras are known to be scanners)Claims 10 and 19 essentially recites the same limitations as claim 1. Rejection of claim 1 is applied to claim to claims 10 and 19. Claims 10 and 19 also include some features of claim 7 that were addressed above.Claim 16. The system of claim 10, wherein the program code, when executed by the processing circuitry, further causes the processing circuitry to: generate a bounding box around the user input field detected within the image; and locate the software user input component within the image based on coordinates of the bounding box generated around the user input field within the image. (Kwae, see fig.2 on page 111 the input field is a bounding box)Claim 17. The system of claim 10, wherein the software user input component added to the image comprises an overlay representative of a user interface component. (Kwae, see fig.12 and 2 the fillable form is an interface)Claim 18. The system of claim 10, wherein the image capture device comprises a camera, and wherein the program code, when executed by the processing circuitry, further causes the processing circuitry to: capture the image from a live camera feed output by the camera in response to detecting an image capture trigger event while the document is located within a field of view of the camera. (Kwae, page 110 2nd paragraph cameras are known to be scanners)

Allowable Subject Matter
Claims 2-6, 11-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 2, no prior art discloses the features “The method of claim 1, wherein the set of other images comprises a set of annotated training images, wherein at least one annotated training image includes a training document image and annotations indicating locations of user input fields within the training document image, and further comprising: using the set of annotated training images to train a field detection model to detect locations of user input fields within images based on patterns detected in the set of annotated training images”.
Claims 3-6 and 13-15 depend on allowable claim 2.Claim 11, no prior art discloses the features “The system of claim 1, wherein the set of other images comprises a set of annotated training images, wherein at least one annotated training image includes a training document image and annotations indicating the locations of user input fields within the training document image, and wherein the program code, when executed by the processing circuitry, further causes the processing circuitry to: use the set of annotated training images to train a field detection model to detect locations of user input fields within images based on patterns detected in the set of annotated training images.Claim 12 depends on allowable claim 11.Claim 20, no prior art discloses the features “The computer program product of claim 19, wherein the set of other images comprises a set of annotated training images, wherein at least one annotated training image includes a training document image and annotations indicating locations of user input fields within the training document image, and wherein the instructions, when executed on processing circuitry, further cause the processing circuitry to perform steps including: using the set of annotated training images to train a field detection model to detect locations of user input fields within images based on patterns detected in the set of annotated training images.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:US 2010/0061634 A1 A method of enabling a user to retrieve information from a digital image is provided. The method includes segmenting a document image at to identify image objects within the document image and applying an automatic algorithm to the image objects so as to assign initial metadata to the image objects at 106. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/            Primary Examiner, Art Unit 2674                                                                                                                                                                                            9/30/2022